                                                                          Case 4:19-cv-04556-SBA Document 30 Filed 03/12/20 Page 1 of 4



                                                                1    HUNTON ANDREWS KURTH LLP
                                                                     Ann Marie Mortimer (State Bar No. 169077)
                                                                2
                                                                     amortimer@HuntonAK.com
                                                                3    Jason J. Kim (State Bar No. 221476)
                                                                4    kimj@HuntonAK.com
                                                                     Jeff R. R. Nelson (State Bar No. 301546)
                                                                5    jnelson@HuntonAK.com
                                                                6    550 South Hope Street, Suite 2000
                                                                     Los Angeles, California 90071-2627
                                                                7    Telephone: (213) 532-2000
                                                                8    Facsimile: (213) 532-2020

                                                                9    Attorneys for Plaintiff
                                                                10   FACEBOOK, INC.

                                                                11   Additional counsel on following page
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                             UNITED STATES DISTRICT COURT
                                                                13                       NORTHERN DISTRICT OF CALIFORNIA
                                                                14                                  OAKLAND DIVISION
                                                                15
                                                                16   FACEBOOK, INC., a Delaware                CASE NO.: 4:19-CV-04556-SBA
                                                                17   corporation,
                                                                                                               STIPULATION TO CONTINUE CASE
                                                                18                Plaintiffs,                  MANAGEMENT CONFERENCE;
                                                                19                                             ORDER
                                                                           v.
                                                                20                                             Current CMC Date:            March 26, 2020
                                                                21   JEDIMOBI TECH PTE. LTD. and               Proposed CMC Date:           June 25, 2020
                                                                22   LIONMOBI HOLDING, LTD.,

                                                                23                Defendants.                  Complaint Filed              August 6, 2019
                                                                24
                                                                25                                             [Declaration of Jeff R. R. Nelson filed
                                                                                                               concurrently herewith]
                                                                26
                                                                27
                                                                28

                                                                                     STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                              CASE NO. 4:19-CV-04556-SBA
                                                                         Case 4:19-cv-04556-SBA Document 30 Filed 03/12/20 Page 2 of 4



                                                                1    MITCHELL + COMPANY
                                                                     Brian E. Mitchell (State Bar No. 190095)
                                                                2
                                                                     brian.mitchell@mcolawoffices.com
                                                                3    4 Embarcadero Center, Suite 1400
                                                                4    San Francisco, California 94111
                                                                     Telephone: (415) 766-3515
                                                                5
                                                                6    GUTNICKI LLP
                                                                     Aharon S. Kaye (admitted Pro Hac Vice)
                                                                7    akaye@gutnicki.com
                                                                8    4711 Golf Road, Suite 200
                                                                     Skokie, Illinois 60076
                                                                9    Telephone: (847) 745-6594
                                                                10
                                                                     Attorneys for Defendants
                                                                11   JEDIMOBI TECH PTE. LTD. and
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   LIONMOBI HOLDING, LTD.

                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                1
                                                                                    STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                             CASE NO. 4:19-CV-04556-SBA
                                                                          Case 4:19-cv-04556-SBA Document 30 Filed 03/12/20 Page 3 of 4



                                                                1          Plaintiff Facebook, Inc. and Defendants JediMobi Tech Pte. Ltd. and LionMobi
                                                                2    Holding, Ltd. (together, “Defendants”) stipulate as follows:
                                                                3          1.     The original scheduling order set the Initial Case Management Conference
                                                                4    (“CMC”) for November 7, 2019. ECF No. 6. Given Defendants had yet to appear in
                                                                5    the action, Magistrate Judge Beeler continued the CMC until December 12, 2019. ECF
                                                                6    No. 15. On November 22, 2019, after Defendants declined consent to magistrate
                                                                7    jurisdiction, the case was reassigned to this Court, which set the CMC for January 9,
                                                                8    2020. ECF No. 22. On December 24, 2019, based upon a stipulation of the parties, the
                                                                9    Court continued the CMC to March 26, 2020. ECF No. 26.
                                                                10         2.     As noted in the parties’ December 24, 2019 stipulation, the parties have
                                                                11   been engaged in extensive settlement negotiations and the parties’ negotiations have
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   progressed significantly since the last continuance. In particular, the parties have
                                                                13   exchanged draft settlement documents, and they believe they have an agreement in
                                                                14   principle with respect to key material terms, including the terms of a stipulated
                                                                15   injunction that ultimately will be presented for the Court’s approval.
                                                                16         3.     In light of the progress of the parties’ discussions, the parties believe their
                                                                17   efforts would best be devoted to finalizing a settlement. Accordingly, the parties jointly
                                                                18   and respectfully request the Court continue the CMC, as well as any corresponding Rule
                                                                19   26(f) related deadlines, from March 26, 2020 to June 25, 2020 or the next available date
                                                                20   on the Court’s calendar. Doing so will conserve Court and party resources, particularly
                                                                21   given the extensive progress made to resolve this dispute.
                                                                22         NOW, THEREFORE, the parties stipulate and agree:
                                                                23         1.     The March 26, 2020 Initial Case Management Conference should be
                                                                24                continued to June 25, 2020 or a later date more convenient to the Court.
                                                                25         2.     All corresponding Rule 26(f) related deadlines should be extended.
                                                                26
                                                                27
                                                                28
                                                                                                                 2
                                                                                     STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                              CASE NO. 4:19-CV-04556-SBA
                                                                            Case 4:19-cv-04556-SBA Document 30 Filed 03/12/20 Page 4 of 4



                                                                1    Dated: March 11, 2020                              HUNTON ANDREWS KURTH LLP
                                                                2                                                       By:     /s/ Jeff R. R. Nelson
                                                                3                                                             Ann Marie Mortimer
                                                                                                                              Jason J. Kim
                                                                4                                                             Jeff R. R. Nelson
                                                                5
                                                                                                                              Attorneys for Plaintiff
                                                                6                                                             FACEBOOK, INC.
                                                                7
                                                                     Dated: March 11, 2020                              MITCHELL + COMPANY
                                                                8
                                                                                                                        By:     /s/ Brian E. Mitchell
                                                                9                                                             Brian E. Mitchell
                                                                10                                                            GUTNICKI LLP
                                                                                                                              Aharon S. Kaye
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                                                            Attorneys for Defendants
                                                                                                                              JEDIMOBI TECH PTE. LTD. and
                                                                13                                                            LIONMOBI HOLDING, LTD.
                                                                14
                                                                15
                                                                                         Signature Attestation Pursuant to Local Rule 5-1(i)(3)
                                                                16           I, Jeff R. R. Nelson, attest that all other signatories listed, and on whose behalf
                                                                17   this filing is submitted, concur in the filing’s content and have authorized the filing.
                                                                18   Dated: March 11, 2020
                                                                19                                                      By:     /s/ Jeff R. R. Nelson
                                                                20                                                              Jeff R. R. Nelson
                                                                21
                                                                     PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                22
                                                                23
                                                                             March 12, 2020
                                                                     Dated: _______________                        By: ___________________________
                                                                24                                                    SAUNDRA BROWN ARMSTRONG
                                                                25                                                    United States District Judge

                                                                26
                                                                27
                                                                28

                                                                     073923.0000042 EMF_US 79452080v2               3
                                                                                          STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                   CASE NO. 4:19-CV-04556-SBA
